Case 3:18-cv-00406-REP Document 196 Filed 03/29/19 Page 1 of 1 PageID# 6166




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division




RENEE GALLOWAY,et al.

                        Plaintiffs,

         V.                                            Civil Action No. 3:18-cv-406(REP)

BIG PICTURE LOANS,LLC,et al.

                        Defendants.




                                               ORDER


         Having considered Defendant's Consent Motion for Extension of Time for Defendant

Matt Martorello to Respond to Plaintiffs' Motion for Leave to File an Amended Complaint or, in

the Alternative, to Amend the Stipulated Protective Order (the "Motion for Extension"), and for

good cause shown, and on the representation that the Plaintiffs consent to the requested

extension of time, it is hereby ORDERED that the Motion for Extension of Time is GRANTED.

Defendant Matt Martorello shall file his response to the Plaintiffs' Motion for Leave to File an

Amended Complaint or, in the Alternative, to Amend the Stipulated Protective Order not later

than April 12,2019. Plaintiffs shall file their reply thereto not later than April 24, 2019.

         Let the Clerk file this Order electronically, notifying all counsel of record accordingly.

         It is so ORDERED.


Richmond, Virginia

Date:_                                  Senior U. S. District Judge Robert E. Payne
